ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment
Acknowledgment is made of Applicant’s amendment filed 06/02/2022 in response to the non-final Office Action mailed 02/03/22.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Darla A. Graff. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
	Claim 21 is canceled.
	Claims 13, 14, 17, 22 and 23 are amended as set forth below:
--Claim 13 (Currently amended). An immunogenic product comprising
	a) the immunogenic complex according to claim 1, and
	b) an immunogenic fusion protein comprising:
		a first amino acid sequence having at least 80% sequence identity with one of the amino acid sequences of SEQ ID NOs: 2, 4, 8, 10 and 14, which is fused to
a second amino acid sequence having at least 80% sequence identity with one of the amino acid sequences of SEQ ID NOs: 2, 4, 8, 10 and 14[[,]]. 
Claim 14 (Currently amended). The immunogenic product according to claim 13, wherein the immunogenic fusion protein comprises an amino acid sequence having at least 80% sequence identity with any one of the amino acid sequences of SEQ ID NOs: 6 and 12.--
--Claim 17 (Currently amended). An immunogenic composition comprising a pharmaceutically acceptable vehicle and a pharmaceutically effective amount of the immunogenic complex according to claim 1 or the immunogenic product according to claim 13.--
--Claim 22 (Currently amended). The immunogenic composition according to claim 17, further comprising aluminum hydroxide as an adjuvant.
Claim 23 (Currently amended). The immunogenic complex according to claim 1, wherein the capsular polysaccharide is a group B Streptococcus polysaccharide.--
Status of Claims
3)	Claims 1, 4, 6, 7, 13, 14, 17 and 23 have been amended via the amendment filed 06/02/22.
	New claim 23 has been added via the amendment filed 06/02/22.
	Claim 21 is canceled via this Examiner’s amendment.
	Claims 13, 14, 17, 22 and 23 are amended via this Examiner’s amendment.
	Claims 1, 4, 6, 7, 12-14, 17, 22 and 23 are pending and are under examination.  
Terminal Disclaimer
4)	Acknowledgment is made of the terminal disclaimer filed 01/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10,888,610 (‘610 - of record) and 11,325,950 and beyond the expiration date of any patent that may be issued from the co-pending application 17703790.
Objection(s) Moot
5)	The objection to claim 21 made in paragraph 33 of the Office Action mailed 02/03/22 is moot in light of the cancellation of the claim 21. 
Objection(s) Withdrawn
6).	The objections to the specification made in paragraph 10 of the Office Action mailed 02/03/22 is withdrawn in light of Applicant’s amendments to the specification.
7)	The objection to claims 1, 4, 6, 13, 14 and 17 made in paragraph 33 of the Office Action mailed 02/03/22 is withdrawn in light of the amendments to the claims.
Rejection(s) Moot
8)	The rejection of claim 21 made in paragraph 27 of the Office Action mailed 02/03/22 on the ground of non-statutory obviousness type double patenting as being unpatentable over claim 11 of US 10,888,610 (‘610 - of record) is moot in light of the cancellation of the claim.
9)      The rejection of claim 21 made in paragraph 30 of the Office Action mailed 02/03/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of the cancellation of the claim.
10)	The rejection of claim 21 made in paragraph 32(c) of the Office Action mailed 02/03/22 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claim.
Rejection(s) Withdrawn
11)	The rejection of claims 1, 4, 6, 7, 12-14, 17 and 22 made in paragraph 27 of the Office Action mailed 02/03/22 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 5-10 and 12 of US 10,888,610 (‘610 - of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US 10,888,610.   
12)	The provisional rejection of claim 1 made in paragraph 28 of the Office Action mailed 02/03/22 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1 and 31-35 of the co-pending application 15770153, now issued as US 11,325,950, in view of EP 0866133 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 11,325,950.
13)      The rejection of claims 1, 4, 6, 7, 12, 13, 14, 17 and 22 made in paragraph 30 of the Office Action mailed 02/03/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ amendments to the claims and/or the base claims. 
14)		The rejection of claims 6 and 7 made in paragraph 32(a) of the Office Action mailed 02/03/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claims.
15)		The rejection of claim 17 made in paragraph 32(b) of the Office Action mailed 02/03/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.
16)		The rejection of claim 22 made in paragraph 32(c) of the Office Action mailed 02/03/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to claim 17.
Conclusion
17)	Claims 1, 4, 6, 7, 12-14, 17, 22 and 23 are allowed. Claims 4, 6, 7, 12-14, 17, 22 and 23 are now renumbered as claims 2, 3, 4, 5-7, 8, 9 and 10 respectively.  These claims are supported by the original and canceled claims and throughout the as-filed specification.  
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

June, 2022